562 P.2d 702 (1977)
STATE of Alaska et al., Appellants,
v.
REEFER KING COMPANY, INC., Appellee.
STATE of Alaska et al., Appellants,
v.
NEW NELCO, INC., et al., Appellees.
NEW NELCO, INC., et al., Cross-Appellants,
v.
STATE of Alaska et al., Cross-Appellees.
Nos. 2605-2607.
Supreme Court of Alaska.
April 13, 1977.
*703 John R. Messenger, Asst. Atty. Gen., and Avrum M. Gross, Atty. Gen., Juneau, for appellants and cross-appellees.
L.B. Jacobson, Robertson, Monagle, Eastaugh & Bradley, Juneau, for appellees and cross-appellants.
Before BOOCHEVER, C.J., and RABINOWITZ, CONNOR, ERWIN and BURKE, JJ.

OPINION ON REHEARING
BURKE, Justice.
Appellee Reefer King Company, Inc., filed a petition for rehearing after our decision was rendered in State of Alaska et al. v. Reefer King Company, Inc., 559 P.2d 56 (Alaska 1976). We are persuaded by the petition to modify our earlier holding in one respect, upon the ground that we have overlooked or misconceived a material fact. Rule 27(a)(2), Alaska R.App.P.
The record supports petitioner's contention that the M/V REEFER KING processed crab exclusively at Kodiak from 1965 through April 21, 1967. The only movement of the vessel during that period of time was to and from the State of Washington for drydocking and repairs. Such movement, under our decision, would not destroy the processor's shore based status.
Accordingly, our earlier opinion is modified to reflect that Reefer King Company, Inc. is due $37,881.10, plus interest, for excess taxes paid on its operations from 1964 to July 1, 1966.
We find the other points raised by the petition to be without merit. As to those points, the petition is denied.